DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/6/21 is hereby acknowledged. The Office action on currently pending claims 20 and 22 follows.

Claim Objections

Claim 22 is objected to because of the following informalities: an ungrammatical clause in line 4: “a circular spring-type contact that receives surrounds [sic]…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations: “a first gas containment enclosure and a second gas containment enclosure are…configured to be disconnected from one another by opening the first gas containment enclosure and removing the conductor section via the opened first gas containment enclosure”.
The aforementioned functional limitations are indefinite because they are not supported by recitations in the claims of sufficient structure to accomplish the functions claimed. These functional limitations have no actual patentable weight because they are narrative in form.  The claim attempts to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features and structural limitations necessary for achieving this result. Therefore, the aforementioned functional recitations have no limiting effect on the scope of the claim and render the scope of the claim to be not clearly defined. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set forth in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, or must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  See In re Fuller, 1929 C.D. 172; 388 O.G. 279. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over WO 91/00633 to Bellon et al. (hereafter “Bellon”, cited in IDS) in view of US/6,419,512 to Starck (of record). 
Regarding claim 20, Bellon discloses (Fig. 1, 2) a switchgear assembly comprising: a plurality of gas insulated switches (8) arranged in a row; and a plurality of gas insulated bus assemblies (1, 2, 3) arranged in a row parallel to the row of switches, the bus assemblies having gas containment enclosures (1, 2, 3) with respective conductive bus sections (23) therein electrically connected to one another by first connectors (22) outside of the gas containment enclosures and electrically connected to respective ones of the switches (8) by second connectors (12) outside of the gas containment enclosures, (Fig. 1).
Bellon does not disclose: wherein the first connectors of one of the pairs of first connectors connecting a first gas containment enclosure and a second gas containment enclosure are interconnected by a conductor section and are configured to be disconnected from one another by opening the first gas containment enclosure and removing the conductor section via the opened first gas containment enclosure.

Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Bellon by implementing the first connectors  according to the teachings of Starck, i.e. by providing the first connectors of one of the pairs of first connectors connecting a first gas containment enclosure and a second gas containment enclosure that are interconnected by a conductor section that are configured to be disconnected from one another by opening the first gas containment enclosure and removing the conductor section via the opened first gas containment enclosure for the benefits of enhanced modularity and maintainability by providing a simple system for interconnecting electrical cells housed in shielded, hermetically sealed and gas-insulated enclosures, which system costs little to manufacture and use, entailing neither manipulation of gases nor lateral displacement of adjoining cells to replace a cell at a position intermediate See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, it has been held that a mere reversal of the essential working parts of a device (i.e., of the screws (14, 14’) in order for them to be accessed and unscrewed from within the first gas containment enclosure) involves only routine skill in the art.  See In re Einstein, 8 USPQ 167; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Starck by reversing the position of the screws (14, 14’) so they can be accessed via the first gas containment enclosure, in order to conveniently accomplish the entire disconnection process via the first gas containment enclosure.

Allowable Subject Matter

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 22 (“the conductor section comprises a tubular conductor section, wherein in combination with all of the limitations of claim 20 would render the combined subject matter allowable over the prior art of record, taken alone or in combination, subject to obviation of the objection(s) and  rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

Response to Arguments

Applicant’s arguments have been considered but are not persuasive because claims 
continue to read on the references of record as explained above. Further, Applicant contends that, allegedly, “the bush 8 and related connector structures are configured to disconnect the connectors of the cells by removing the bush 8 from outside of the enclosures 3, 3' and, therefore, Starck does not disclose or suggest connectors "configured to be disconnected from one another by opening the first gas containment enclosure and removing the conductor section via the opened first gas containment enclosure"”. 
In response the Office would like to reiterate that in Starck the bushings (1, 1’) and the sleeve (12) can be inherently removed from the opened first gas containment enclosure (3) (after removal of screws (14, 14’) and clamps (13, 13’)), thus providing the access to the connectors (5, 5’) and to the conductor section (8-10)). In other words the disconnection process in Starck can at least partially, accomplished via the opened first gas containment enclosure (3). The claim 20 only broadly recites that “the first connectors of one of the pairs of first connectors connecting a first gas containment enclosure and a second gas containment enclosure … are configured to be disconnected from one another by opening the first gas containment enclosure and removing the conductor section via the opened first gas containment enclosure”. In other words, the claim does not specifically recites that the entire disconnection process can be accomplished only via the opened first gas containment enclosure without the need for any outside operations. The claim is broader than argued. Further, there is an obviousness rejection in view of the “reversal of parts” case law, which Applicant did not address.
In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835